         Case 1:14-cv-00964-KG-SCY Document 263 Filed 05/21/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ALFONSO HERNANDEZ,

          Plaintiff,

v.                                                                      Civ. No. 14-964 KG/SCY

ANDY FITZGERALD,

          Defendant.

                                 ORDER REGARDING
                       OBJECTIONS TO DEPOSITION DESIGNATIONS

          This matter is before the Court on Defendant’s Objections To Plaintiff’s Notice Of

Designation Of Use Of Deposition Testimony At Trial (Doc. 258) and Plaintiff’s Objections To

Defendant’s Designation Of Deposition Testimony (Doc. 259).1 The Court held a hearing on the

Objections on May 20, 2019 at 1:30 pm. Having heard from the parties, the Court issues the

following rulings for the reasons stated on the record.

     Designation       Designated Objection Ruling
                       by
     Vol. I
     5:1-6:1-7         Plaintiff     Yes       Admitted as background information.
     6:8-10            Plaintiff     Yes       Excluded as personal information and not relevant.
     6:11-19           Plaintiff     Yes       Admitted as background information.
     6:20-9:1          Plaintiff     Yes       Excluded as not responsive.
     9:2-10:6          Plaintiff &   Yes       Admitted as a joint designation. Plaintiff’s
                       Defendant               withdrawal of cross-designation is overruled as
                                               untimely.
     10:7-10:21        Plaintiff     Yes       Excluded because it is not testimony.
     10:22-11:2        Plaintiff &   Yes       Admitted as joint designation.2
                       Defendant

1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct proceedings
on “Objections to deposition designations of Michael Herrick of both parties.” Doc. 255.
2
  Defendant made a general objection to pages 5:1 to 29:14. Doc. 258 at 1. At the hearing,
Defendant clarified that the general objection does not apply to the specific portions of the
transcript that he designated within those pages. See Doc. 256 at 1.
    Case 1:14-cv-00964-KG-SCY Document 263 Filed 05/21/19 Page 2 of 5



11:3-11:13    Plaintiff     Yes   Admitted because how Michael Herrick met
                                  Plaintiff is relevant.
11:14-22      Plaintiff &   Yes   Admitted as joint designation.
              Defendant
11:23-12:10   Plaintiff     Yes   Excluded.
12:11-12:13   Plaintiff     Yes   Admitted because Herrick is explaining how he got
                                  his knowledge, with cross-reference to vol II, page
                                  104.
12:14-12:16   Plaintiff     Yes   Excluded.
12:18-20      Plaintiff &   Yes   Admitted as joint designation.
              Defendant
12:21-12:23   Plaintiff     Yes   Admitted as relevant to Herrick’s memory and
                                  knowledge.
12:24-13:1    Plaintiff &   Yes   Admitted as joint designation.
              Defendant
13:2-13:10    Plaintiff     Yes   Admitted as relevant to Herrick’s information and
                                  memory about the case.
13:11-13      Plaintiff &   Yes   Admitted as joint designation.
              Defendant
13:14-25      Plaintiff     Yes   Excluded as not relevant.
14:1-24       Plaintiff &   Yes   Admitted as joint designation.
              Defendant
14:25         Neither       Yes   Admitted to explain context.
15:1-2        Plaintiff     Yes   Admitted to explain context.
15:3-14       Plaintiff &   Yes   Admitted as joint designation.
              Defendant
15:15-24      Plaintiff     Yes   Admitted as relevant.
15:25-16:17   Plaintiff &   Yes   Admitted as joint designation.
              Defendant
16:18-17:11   Plaintiff     Yes   Admitted as relevant.
17:12-18:21   Plaintiff &   Yes   Admitted as joint designation.
              Defendant
18:22-19:10   Plaintiff     Yes   Excluded as hearsay.
19:11-16      Plaintiff     Yes   Admitted as relevant.
19:17-21:5    Plaintiff &   Yes   Admitted as joint designation.
              Defendant
21:6-21:8     Plaintiff     Yes   Admitted upon Defendant’s withdrawal of
                                  objection.
21:9-23:5     Plaintiff &   Yes   Admitted as joint designation.
              Defendant
23:6-23:11    Plaintiff     Yes   Admitted as relevant to audio that will be played at
                                  trial.
23:12-24:7    Plaintiff &   Yes   Admitted as joint designation.
              Defendant
24:8-13       Plaintiff     Yes   Admitted as relevant.



                                    2
    Case 1:14-cv-00964-KG-SCY Document 263 Filed 05/21/19 Page 3 of 5



24:24-25:11   Plaintiff     Yes   Excluded as not relevant.
25:12-26:19   Plaintiff &   Yes   Admitted as joint designation.
              Defendant
26:20-27:16   Plaintiff     Yes   Admitted as relevant to audio that will be played at
                                  trial.
27:17-29:14   Plaintiff &   Yes   Admitted as joint designation.
              Defendant
30:7-17       Plaintiff     Yes   Excluded because attached question was not
                                  designated and because while Herrick’s knowledge
                                  of how Plaintiff speaks could be relevant, evidence
                                  that he is Catholic is not relevant and gives rise to
                                  concerns under FRE 610.
30:18-33:5    Plaintiff &         Admitted as joint designation.
              Defendant
33:6-15       Plaintiff           Admitted as relevant.
33:17-34:3    Defendant     Yes   Excluded because Herrick lacks knowledge.
34:4-34:16    Plaintiff &         Admitted as joint designation.
              Defendant
34:17-35:4    Plaintiff           Admitted as relevant to audio that will be played at
                                  trial.
35:5-24       Plaintiff &         Admitted as joint designation.
              Defendant
36:1-25       Plaintiff     Yes   Admitted as relevant to audio that will be played at
                                  trial; mentions of religion are incidental.
37:1-3        Plaintiff     Yes   Excluded as irrelevant.
37:4-5        Plaintiff     Yes   Admitted as relevant.
37:6-38:12    Plaintiff &         Admitted as joint designation.
              Defendant
38:13-15      Plaintiff     Yes   Excluded as irrelevant.
Vol. II
50:1-50:10    Plaintiff           Admitted.
50:11-21      Plaintiff &         Admitted as joint designation.
              Defendant
50:22-52:19   Defendant     Yes   Admitted for impeachment evidence for the reasons
                                  stated on the record.
52:20-53:6    Plaintiff &         Admitted as joint designation.
              Defendant
53:7-54:6     Plaintiff           Admitted without objection.
54:7-55:8     Defendant     Yes   Admitted for impeachment evidence.
56:2-25       Defendant     Yes   Admitted for impeachment evidence.

58:3-58:16    Defendant     Yes   Admitted for impeachment evidence.
62:11-62:12   Plaintiff           Admitted without objection.
62:13-16      Plaintiff &         Admitted as joint designation.
              Defendant



                                    3
        Case 1:14-cv-00964-KG-SCY Document 263 Filed 05/21/19 Page 4 of 5



    62:17-63:11     Plaintiff                 Admitted without objection.
    63:12-17        Plaintiff &               Admitted as joint designation.
                    Defendant
    63:18-63:25     Plaintiff                 Admitted without objection.
    64:1-4          Plaintiff     Yes         Admitted because it gives context to prior
                                              testimony.
    64:5-66:14      Plaintiff     Yes         Excluded as an out-of-court statement between
                                              counsel and Herrick.
    66:15-66:22     Plaintiff                 Admitted without objection.
    66:23-67:4      Plaintiff &               Admitted as joint designation.
                    Defendant
    67:5-69:13      Plaintiff                 Admitted without objection.
    69:14-70:15     Plaintiff &               Admitted as joint designation.
                    Defendant
    70:16-70:18     Defendant     Yes         Excluded as so marginally relevant that it is not
                                              useful.
    70:22-71:8      Plaintiff                 Admitted without objection.
    71:9-72:4       Plaintiff &               Admitted as joint designation.
                    Defendant
    72:5-14         Plaintiff                 Admitted without objection.
    72:15-19        Plaintiff     Yes         Admitted to provide context to the audio recording
                                              that will be played at trial.
    72:20-24        Plaintiff     Yes         Excluded as irrelevant.
    78:3-21         Defendant     Yes         Admitted for impeachment.
    78:22-79:1      Defendant     Yes         Excluded as relating to a conviction.
    79:19-80:3      Defendant     Yes         Admitted for impeachment.
    82:23-83:9      Defendant     Yes         Admitted for impeachment.
    83:10-20        Defendant     Yes         Excluded as relating to a conviction.
    84:1-7          Defendant     Yes         Admitted for impeachment.
    86:2-18         Defendant     Yes         Excluded because it’s not related to APD or the
                                              City.
    87:1-13         Defendant     Yes         Excluded because it’s not related to APD or the
                                              City.
    87:14-21        Defendant     Yes         Admitted for impeachment.
    88:3-12         Defendant     Yes         Admitted for impeachment.
    90:6-14         Defendant     Yes         Excluded because it’s not related to APD or the
                                              City.3
    99:10-24        Defendant     Yes         Excluded because it’s not related to APD or the
                                              City.



3
  The Court previously took lines 90:6-14, 99:10-24, and 99:25-100:25 under advisement
because it is unclear whether these arrests or warrants relate to the City of Albuquerque. See
Clerk’s Minutes, Doc. 262 at 6. On consideration, the Court will sustain Plaintiff’s objection to
these portions of the transcript and exclude them.


                                                 4
       Case 1:14-cv-00964-KG-SCY Document 263 Filed 05/21/19 Page 5 of 5



  99:25-100:25       Defendant     Yes          Excluded because it’s not related to APD or the
                                                City.
  103:5-104:15       Defendant     Yes          Excluded as irrelevant and not related to APD.
  104:16-105:5       Plaintiff     Yes          Admitted in connection with page 12 of volume 1.
  105:6-105:25       Plaintiff &                Admitted as joint designation.
                     Defendant
  106:1-6            Defendant                  Admitted without objection.
  106:7-14           Defendant     Yes          Admitted for impeachment.
  106:15-108:9       Defendant     Yes          By 5 pm on May 22, 2019, Defendant shall provide
                                                the Court with the specific portions of this
                                                designation that are relevant to August of 2012.
                                                Relevant sections shall be admitted as impeachment.
  109:4-9            Defendant     Yes          By 5 pm on May 22, 2019, Defendant shall provide
                                                the Court with the specific portions of this
                                                designation that are relevant to August of 2012.
                                                Relevant sections shall be admitted as impeachment.
  109:10-109:23      Plaintiff &                Admitted as joint designation.
                     Defendant
  109:24-115:13      Defendant     Yes          By 5 pm on May 22, 2019, Defendant shall provide
                                                the Court with the specific portions of this
                                                designation that are relevant to August of 2012.
                                                Relevant sections shall be admitted as impeachment.
  115:14-116:19      Plaintiff                  Admitted without objection.
  116:20-117:2       Plaintiff &                Admitted as joint designation.
                     Defendant
  117:16-25          Defendant                  Admitted without objection.
  118:12-119:2       Defendant     Yes          Admitted for impeachment.

        At the hearing on May 20, 2019, Plaintiff represented that he may not call Mr. Herrick at

trial in light of the Court’s rulings as set forth above. Therefore, the parties shall confer and if

necessary, submit competing transcripts by 5:00 pm on Wednesday, May 22, 2019. The parties

are not required to prepare the corresponding video designations. If Plaintiff advises that he will

not call Mr. Herrick at trial, Defendant’s counsel shall submit a transcript for review without the

impeachment evidence as described above.

        IT IS SO ORDERED.


                                                        ____________________________________
                                                         UNITED STATES MAGISTRATE JUDGE



                                                   5
